Citation Nr: 9926548	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1974 to April 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) San Diego 
Regional Office (RO) May 1995 rating decision which, in 
pertinent part, granted service connection for a low back 
disability and residuals of a left ankle sprain, and assigned 
them noncompensable disability evaluations, effective May 1, 
1994.

In May 1996, the RO increased the evaluation of the veteran's 
service-connected low back disability from 0 to 10 percent, 
effective May 1, 1994.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, such claim 
remains in controversy where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 1997, the veteran advised an employee at the San 
Diego VA Medical Center that he wanted to withdraw his claims 
on appeal.  However, in a July 1998 VA Form 21-4138, his 
representative noted that he had contacted the veteran, and 
that he indicated that he was willing to report for another 
VA medical examination.  The Board also notes that, to date, 
the veteran has not forwarded any written withdrawal of his 
substantive appeal.  Thus, the issues on the title page above 
are those now in appellate status.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The veteran's lumbar spine is manifested by mild 
limitation of motion.

2.  The medical evidence does not show that he has a moderate 
intervertebral disc syndrome or muscle spasm on extreme 
forward bending.

3.  It has not been shown that he has a demonstrable 
deformity of a vertebral body, residuals of a fractured 
vertebrae without cord involvement with abnormal mobility of 
the back requiring a neck brace (jury mast), or cord 
involvement and that he is bedridden, or requires long leg 
braces.

4.  The medical evidence does not show that the veteran has 
ankylosis of the left ankle, as his left ankle revealed full 
range of motion on VA examination in October 1994 and March 
1996.

5.  It has not been shown that he has had malunion of the 
tibia and fibula with a moderate left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 
5010, 5285, 5286, 5289, 5292, 5293 and 5295 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a left ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5270, 5271 and 5272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has expressed disagreement with the 
noncompensable evaluations that the RO initially assigned his 
service-connected low back disability and residuals of a left 
ankle sprain.  He also contends that the symptoms associated 
with his low back disability are more disabling than 
reflected by the currently assigned 10 percent evaluation.  
Thus, he maintains that increased ratings are warranted for 
his low back disability and residuals of a left ankle sprain.

His claims for increased ratings are well grounded under 
38 U.S.C.A. § 5107(a), as they are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his low back disability and residuals of a left 
ankle sprain (within the competence of a lay party to report) 
are sufficient to well ground his claims.  Thus, the Board 
finds that the facts relevant to the issues on appeal have 
been properly developed and that the VA duty to assist the 
veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The U.S. Court of 
Appeals for Veterans Claims (hereinafter, the Court, formerly 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
recently held that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  Thus, the propriety of 
each rating during the time period from May 1, 1994 through 
to the present is now before the Board.  Moreover, while the 
RO has not yet rated the claims in light of Fenderson, the 
veteran was aware of what evidence was required for higher 
ratings, and he has not been prejudiced by RO action.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran was scheduled for a VA medical examination in 
July 1997.  The record shows that he failed to report for his 
scheduled VA examination.  However, as reported earlier, in 
July 1998, his representative indicated that the veteran was 
willing to report for another VA medical examination.  As a 
result, he was scheduled for such examination in July 1998; 
however, he again failed to report.  By letter dated later 
that month, the RO instructed the veteran to complete and 
return an enclosed VA form 21-4138 within 14 days if he 
wished to report for VA medical examination.  The record does 
not show that he ever responded to that letter.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, where good cause is shown, an 
examination may be rescheduled.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655 (1998).

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report for 
his VA examinations.  Furthermore, there is no evidence of 
"good cause" for his failure to report.  The Board notes 
that these VA examinations were specifically scheduled to 
assist the veteran in the development and adjudication of the 
claims now on appeal.

The Court has held that the veteran has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).

Based on the foregoing, and because the Board is reviewing 
the issues as original claims, as is mandated by the Court's 
holding in Fenderson, adjudication of the veteran's claims 
will be based on the evidence currently of record.

I.  Low Back Disability

The veteran's low back disability is rated under Diagnostic 
Codes 5010, 5292, 5293 and 5295.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides  a 10 percent rating for mild 
intervertebral disc syndrome.  A 20 percent rating may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

The veteran's low back disability may also be rated under 
Diagnostic Codes 5285, 5286 and 5289 depending on the 
symptoms found to be present.

Diagnostic Code 5285 provides that a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation. 
38 C.F.R. § 4.71a.

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA medical examination in October 1994, the veteran's back 
did not exhibit any postural abnormalities or fixed 
deformities.  The musculature of his back was described as 
normal by the examiner.  His range of lumbar motion was 
forward flexion to 90 degrees, and lateral bending and 
rotation to 45 degrees.  There was no objective evidence of 
pain on motion.  Neurological examination of his lower 
extremities revealed normal findings.  X-ray examination of 
his lumbar spine revealed degenerative changes and mild first 
degree spondylolisthesis at L5 and S1 with mild changes.  The 
veteran was diagnosed as having recurrent back strain with 
normal neurological examination.

Medical records, dated from October 1994 to January 1996, 
from Balboa Naval Hospital in San Diego, California, show 
that the veteran was seen with complaints of low back pain in 
February 1995.  At that time, he reported that he had 
experienced intermittent low back pain for the previous three 
years.  He also reported that the pain hampered his ability 
to stand for a prolonged period of time.  

At his February 1996 hearing, the veteran testified that he 
experienced low back pain almost every day.  He indicated 
that he treated his low back pain with heating pads, 
ointments and hot water.  He reported that his low back pain 
was one reason why he had missed 3 months of work in 1994.  
He indicated that his low back pain was incapacitating and 
required him to rest for 2 to 3 each hours each day.  He 
reported that he did not use pain medication, but that his 
low back pain made it difficult to walk, stand and sleep.  He 
indicated that he had not told his employer about his low 
back disability as he was afraid that he might be terminated.  
He reported that low back pain rendered him unable to 
exercise or perform typical household chores.  He indicated 
that he had been employed as a computer technician since 
discharge from service.  He reported that his low back pain 
had forced him to miss one day of work since 1995.

On VA medical examination in March 1996, the veteran was able 
to undress and change position without any difficulty.  
Examination of his lumbar spine did not reveal any postural 
abnormalities or fixed deformities.  His range of lumbar 
motion was forward flexion to 70 degrees, backward extension 
to 30 degrees and lateral rotation to 60 degrees.  These 
movements were productive of pain.  Lateral flexion was to 30 
degrees and was not productive of pain.  The pertinent 
diagnosis was very mild, muscular low back pain.

Initially, the Board notes that an evaluation in excess of 10 
percent is not warranted for the veteran's low back 
disability under Diagnostic Code 5003 as his low back 
exhibited only a slight loss of motion on October 1994 and 
March 1996 VA medical examination.

Based on the foregoing evidence, an evaluation in excess of 
10 percent is not warranted for the veteran's low back 
disability under Diagnostic Code 5292.  Under this code, a 20 
percent evaluation is warranted for a moderate limitation of 
motion of the lumbar spine.  This has not been demonstrated 
by the medical evidence of record.  Specifically, both VA 
examination reports demonstrate that the veteran has only a 
slight loss of lumbar motion.  As such, although his back has 
exhibited limited motion, it is not appropriately classified 
as moderate in nature which is the requirement of a 20 
percent rating under Code 5292.

It is observed that an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5293.  An increased 
rating under this code provision requires a showing of 
moderate intervertebral disc syndrome with recurring attacks.  
This is not demonstrated as the medical evidence of record 
does not reflect that the severity of veteran's low back 
disability is moderate in nature.  The Board is cognizant of 
the veteran's testimony regarding how his low back disability 
had been productive of incapacitating pain.  However, the 
October 1994 VA examination report shows that the 
degenerative changes and spondylolisthesis of his lumbar 
spine were productive of only mild changes.  In addition, 
most recent VA examination report shows that he was diagnosed 
as having a very mild low back pain.  Thus, the veteran's low 
back disability is not moderately disabling and a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5293.

The Board is also of the opinion that an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5295 as 
that requires the evidence showing that the veteran has 
lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  In this case, the medical evidence does 
show that he has lumbosacral strain and a loss of lumbar 
motion.  However, it is totally devoid of any report or 
clinical finding that he has muscle spasms on extreme forward 
bending.  Thus, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5295.

An evaluation in excess of 10 percent is also unwarranted for 
the veteran's low back disability under Diagnostic Code 5285, 
where a 10 percent evaluation may be added when demonstrable 
deformity of the vertebral body is shown.  This is not 
demonstrated by the evidence.  Both VA examination reports 
show that the veteran's lumbar spine did not exhibit any 
postural abnormalities or fixed deformities.  As there is no 
demonstrable deformity of a vertebral body shown due to 
fracture, a 10 percent evaluation cannot be added to his 10 
percent disability rating.  In addition, there have been no 
reports or findings that the veteran has abnormal mobility of 
the back which requires a neck brace (jury mast) without cord 
involvement.  Additionally, it is not shown that he has had 
cord involvement, and that he is bedridden, or requires long 
leg braces.  Thus, an evaluation in excess of 10 percent is 
unwarranted for his low back disability under Diagnostic Code 
5285.

As there have been no report or finding of complete bony 
fixation (ankylosis) of the veteran's lumbar spine, Codes 
5286 and 5289 are inapplicable to this case.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, with regard to the veteran's 
low back disability, and it is observed that there is no 
clinical evidence of objective pathology of functional loss 
due to pain which would permit assignment of a higher 
evaluation under these criteria.

II.  Residuals of Left Ankle Sprain

The veteran's service-connected residuals of a left ankle 
sprain are rated under Diagnostic Codes 5270, 5271 and 5272.

Diagnostic Code 5270 provides for a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides for a 10 percent evaluation for 
moderate limitation of ankle motion, and a 20 percent 
evaluation for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5272 provides for a 10 percent evaluation for 
ankylosis of the subastragalar or tarsal joint in a good 
weight-bearing position.  A 20 percent rating is assigned for 
a poor weight-bearing position.  38 C.F.R. § 4.71a.

The residuals of the veteran's left ankle sprain may also be 
rated under Diagnostic Code and 5262.  Under this code 
provision, a 10 percent rating is warranted for an impairment 
of the tibia and fibula, manifested by malunion, with slight 
ankle disability.  A moderate ankle disability warrants a 20 
percent rating, and a marked ankle disability warrants a 30 
percent evaluation.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a.

As reported earlier, the Court has held that, when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca, 8 Vet. App. at 
202, 206.

On VA medical examination in October 1994, the veteran's left 
ankle did not exhibit any swelling or deformities.  His range 
of left ankle motion was described as normal by the examiner.  
X-ray examination of the veteran's left ankle revealed mild 
widening at the medial mortises, minimal changes at the 
tibio-fibular syndesmosis and a small ossicle tip at the 
medial malleolus.  The pertinent diagnosis was history of a 
left ankle sprain with normal range of motion.  It was noted 
that the veteran's left ankle did not exhibit any ligament 
laxity.

The medical records, dated from October 1994 to January 1996, 
from Balboa Naval Hospital, do not show any clinical findings 
of abnormality pertinent to the veteran's left ankle 
disability.

At the February 1996 hearing, the veteran testified that, 
although he sprained his left ankle in service, it had 
affected his employment because his left ankle gave out 
whenever he lifted heavy objects or climbed stairs and 
ladders.  He also testified that he continued to experience 
swelling in his left ankle.  He reported that he had not used 
pain medication, but that he treated his left ankle with 
rest, heating pads and ointment.  He indicated that he 
experienced left ankle pain two times per week.  He stated 
that he had quit his job for 3 months due, in part, to left 
ankle pain.  He indicated that his left ankle was weak and 
unstable, that he was no longer able to exercise, and that it 
was difficult to run, walk or stand.  He indicated that he 
had been employed as a computer technician since separation 
from service, and that his duties required him to lift 
personal computers and climb a ladder about once a month.  He 
indicated that these duties caused left ankle pain and 
instability.

On VA medical examination in March 1996, the veteran was able 
to walk without difficulty.  He walked on his toes with a 
slight limp, favoring his left extremity.  Examination of his 
left ankle did not reveal any pain, tenderness, instability 
or enlargement.  His range of left ankle motion was 
dorsiflexion to 25 degrees, plantar flexion to 45 degrees, 
inversion to 35 degrees and eversion to 10 degrees.  These 
movements were not productive of pain.  The pertinent 
diagnosis was healed left ankle sprain with very minimal 
residual ache.

On close review of the claims folder, the Board finds that a 
compensable evaluation is not warranted for the residuals of 
the veteran's left ankle sprain under Diagnostic Code 5270.  
A compensable evaluation under this code provision requires 
evidence showing ankylosis of the left ankle.  However, his 
left ankle had a full range of motion at the time of the VA 
examinations in October 1994 and March 1996.  In addition, 
there is no evidence or clinical finding that he has any bony 
fixation (ankylosis) relative to his left ankle.  Thus, a 
compensable evaluation is not warranted for the residuals 
veteran's left ankle sprain under Diagnostic Code 5270.

A compensable evaluation is not warranted for the residuals 
of the veteran's left ankle sprain under Diagnostic Code 
5271.  A 10 percent evaluation under this code requires the 
evidence to show that his left ankle has had a moderate loss 
of motion.  However, as reported above, his left ankle had a 
full range of motion at the time of the VA examinations in 
October 1994 and March 1996.  As such, a compensable 
evaluation is not warranted for the residuals of the 
veteran's left ankle sprain under Diagnostic Code 5271.

A compensable evaluation is also unwarranted for the 
residuals of the veteran's left ankle sprain under Diagnostic 
Code 5272.  An increased evaluation under this code requires 
evidence showing ankylosis of the veteran's left ankle.  
However, as reported earlier, there have been no reports or 
findings that he has had ankylosis relative to his left 
ankle.  Consequently, a compensable evaluation is not 
warranted under Diagnostic Code 5272.

The Board finds that a compensable rating is also unwarranted 
for residuals of the veteran's left ankle sprain under 
Diagnostic Code 5262.  A compensable evaluation under this 
code provision would require the evidence to show that he has 
had an impairment of the left tibia and fibula, manifested by 
malunion, with a moderate left ankle disability.  In this 
case, while the veteran testified that the residuals of his 
left ankle sprain were productive of pain and instability, 
the medical evidence does not show that they are 
appropriately classified as moderate in nature.  
Specifically, the VA examination reports show that he was 
diagnosed as having a history of a left ankle sprain with 
normal range of motion in October 1994.  Likewise, he was 
found to have a healed left ankle sprain with very minimal 
residual ache in March 1996.  Also, the Board observes that 
the medical evidence of record presents no report or finding 
of malunion relative to the left tibia or fibula.  Thus, a 
compensable rating is unwarranted for residuals of left ankle 
sprain under Code 5262.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, with regard to the residuals of the 
veteran's left ankle sprain.  It is noted that there is no 
clinical evidence of objective pathology of functional loss 
due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher evaluation for this 
disability under these criteria.

III.  Additional Matters

The Board has also considered rating the veteran's low back 
disability and residuals of a left ankle sprain on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation permits adjusting a 
rating in an exceptional case where application of the 
schedular criteria are impractical.  In the case at hand, the 
evidence does not show the veteran has been hospitalized for 
his low back disability or the residuals of his left ankle 
sprain since his separation from service.  
In addition, the Board is aware of the veteran's testimony 
regarding how the pain in his low back and left ankle caused 
him to miss three months of work in 1994, and continued to 
interfere with his employment.  However, the Board is also 
aware that he testified in 1996 that he was able to maintain 
employment as a computer technician.  Thus, it does not 
appear that his disabilities have caused marked interference 
with his employment, and the evidence of record reflects that 
the overall disability picture does not rise to a level which 
would warrant ratings in excess of those currently assigned.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.

The Board has considered the holding in Fenderson which 
endorsed staged ratings for different periods of time.  
However, the symptoms associated with the veteran's low back 
disability and residuals of left ankle sprain are not shown 
to warrant higher evaluations under the applicable criteria 
since his separation from service.


ORDER

An evaluation in excess of 10 percent for a low back 
disability is denied.

A compensable rating for residuals of a left ankle sprain is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

